Filed 1/26/17 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2017 ND 3







State of North Dakota, 		Plaintiff and Appellee



v.



Andrew Rodger Moreland, 		Defendant and Appellant







Nos. 20160267 & 20160268







Appeal from the District Court of Grand Forks County, Northeast Central Judicial District, the Honorable Jon J. Jensen, Judge.



AFFIRMED.



Per Curiam.



Faye A. Jasmer, Assistant State’s Attorney, Grand Forks County State’s Attorney Office, P.O. Box 5607, Grand Forks, ND 58206-5607, for plaintiff and appellee; submitted on brief.



Mark T. Blumer, P.O. Box 7340, Fargo, ND 58106, and Russell J. Myhre, P.O. Box 475, Valley City, ND 58072, for defendant and appellant; submitted on brief.

State v. Moreland

Nos. 20160267 & 20160268



Per Curiam.

[¶1]	Andrew Moreland appealed a district court’s order denying his request to correct an illegal sentence.  Moreland argues it is an illegal sentence for the district court to sentence him to the maximum period of incarceration for one offense and then to subsequently place him on probation on a second offense. Because each of Moreland’s sentences were within the statutory limits imposed by N.D.C.C. § 12.1-

32-01, the district court did not abuse its discretion. We summarily affirm under N.D.R.App.P. 35.1(a)(4).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Lisa Fair McEvers

Daniel J. Crothers

Jerod E. Tufte